We believe the court erred in holding the question of title to the land to be immaterial in arriving at the amount of actual damages to be allowed appellees. It has been frequently held in this State, that actual possession is sufficient title to authorize the possessor to recover in an action of this kind damages both actual and exemplary. Sinclair v. Stanley, 64 Tex. 67
[64 Tex. 67]; same case, on second appeal, 69 Tex. 718
[69 Tex. 718]; Express Co. v. Dunn, 81 Tex. 85.
In the two cases first cited, the suit was in effect against the real owners of the land. We do not believe, however, that in arriving at the amount of actual damage the possessor should recover for a wrongful invasion of his possession by the real owner, the value of the latter's property should be taken into the estimate. If appellees did not have the title to the pasture, but were in peaceable possession thereof, and this possession was unlawfully invaded by the real owner, they could recover against him whatever damage they sustained thereby, but should not be allowed to recover the value of his own grass. It does not seem to us that the real owner of property should be required to pay its value to another because he committed a trespass in possessing himself of it. He could be held for the trespass, which would at least carry nominal damages, and all other damages, actual and exemplary, caused thereby; but one not the owner is not damaged to the extent of the value of the property by having it taken from him by one to whom he would himself have to account in a proper proceeding. 1 Sedg. on Dam., secs. 69, 78; Railway v. Ragsdale, 67 Tex. 24.
This, of course, would not apply to a stranger, because as to him the possessor against whom the trespass is committed would be the owner. It is true, in the Sinclair v. Stanley cases cited above, the one in possession *Page 29 
was allowed to recover against the owner the value of a house which would seem to have been a part of the land, but all the parties to the controversy treated the house as belonging to the plaintiff, and the courts so considered it in the opinions.
We therefore conclude that the question of title was material; and as the other questions presented in appellants' brief were not passed upon by the lower court, we will not undertake their investigation until this has been done.
The judgment appealed from will be reversed and the cause remanded.
Reversed and remanded.